Department of Health and Human Service
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
)
Vera Atemerg Keng Fontem, ) Date: October 5, 2009
)
Petitioner, ) Docket No. C-09-535
) Decision No. CR2015
v. )
)
The Inspector General. )
)
DECISION

Petitioner, Vera Atemerg Keng Fontem, is excluded from participation in Medicare,
Medicaid, and all federal health care programs pursuant to section 1128(a)(1) of the
Social Security Act (Act) (42 U.S.C. § 1320a-7(a)(1)), effective May 20, 2009, based
upon her conviction of a criminal offense relating to the delivery of an item or service
under Medicare or a state health care program (Medicaid). There is a proper basis for
exclusion. Petitioner’s exclusion for the minimum period’ of five years is mandatory
pursuant to section 1128(c)(3)(B) of the Act (42 U.S.C. § 1320a-7(c)(3)(B)).

I. Background

The Inspector General for the Department of Health and Human Services (the I.G.)
notified Petitioner by letter dated April 30, 2009, that she was being excluded from
participation in Medicare, Medicaid, and all federal health care programs for the
minimum statutory period of five years pursuant to section 1128(a)(1) of the Act. The
basis cited for Petitioner’s exclusion was her conviction in the Court of Common Pleas,
Franklin County, Ohio, of a criminal offense related to the delivery of an item or service
under Medicare or Medicaid. Act § 1128(a)(1) and 42 C.F.R. § 1001.101(a).

“ Pursuant to 42 C.F.R. § 1001.3001, Petitioner may apply for reinstatement only
after the period of exclusion expires. Reinstatement is not automatic upon completion of
the period of exclusion.
Petitioner timely requested a hearing by letter dated June 20, 2009. The case was
assigned to me for hearing and decision on July 1, 2009. On July 20, 2009, I convened a
telephonic prehearing conference, the substance of which is memorialized in my Order
dated July 20, 2009. Petitioner waived the right to an oral hearing and the parties agreed
that this case may be decided based on their written submissions without the need for an
in-person hearing.

On August 19, 2009, the LG. filed his brief (I.G. Brief) with 1.G. exhibits (I.G. Exs.) 1
and 2. On September 17, 2009, Petitioner filed her brief in response (P. Brief) with no
exhibits. Petitioner did append documents to her hearing request. Attached to
Petitioner’s June 20, 2009 hearing request were documents that included the I.G.’s notice
letter; an August 2, 2006 letter of appreciation from Petitioner’s employer, with an
accompanying certificate; a letter of appreciation from Petitioner’s employer dated
September 1, 2006, with an accompanying certificate; a letter of appreciation from
Petitioner’s employer from January 17, 2007, with an accompanying certificate; and a
letter of appreciation from Petitioner’s employer dated October 30, 2007, with an
accompanying certificate. I mark the documents attached to Petitioner’s June 20, 2009
hearing request as P. Ex. 1. Petitioner submitted another copy of her hearing request
dated June 22, 2009, which was accompanied by a document from the Court of Common
Pleas, Franklin County, Ohio, titled “Early Termination of Probation,” to which were
attached two receipts indicating that Petitioner had paid her court costs. I mark the
documents from Court of Common Pleas P. Ex. 2. By letter dated September 25, 2009,
the I.G. declined to submit a reply. I admit I.G. Exs. 1 and 2 and P. Exs. | and 2 as
evidence.

II. Discussion
A. Issue

The Secretary of the Department of Health and Human Services (the Secretary) has by
regulation limited my scope of review to one issue:

Whether there is a basis for Petitioner’s exclusion pursuant to section 1128(a)(1)
of the Act.

There is no issue regarding whether the period of exclusion is unreasonable in this case
because five years is the minimum period authorized. Act § 1128(c)(3)(B) (42 U.S.C.
§ 1320a-7(c)(3)(B)); 42 C.F.R. § 1001.2007(a)(1)-(2).
B. Law Applicable

Petitioner’s right to a hearing by an administrative law judge (ALJ) and judicial review of
the final action of the Secretary is provided by section 1128(f) of the Act (42 U.S.C.

§ 1320a-7(f)). Petitioner’s request for a hearing was timely filed and I do have
jurisdiction.

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in the Medicare and Medicaid programs any individual convicted of a criminal offense
related to the delivery of an item or service under Medicare or Medicaid. The statute does
not distinguish between felony convictions and misdemeanor convictions as a basis for
mandatory exclusion.

The Act defines “conviction” to include those circumstances:

1. [W]hen a judgment of conviction has been entered
against the individual or entity by a Federal, State, or local
court, regardless of whether there is an appeal pending or
whether the judgment of conviction or other record relating to
criminal conduct has been expunged;

2. [W]Jhen there has been a finding of guilt against the
individual or entity by a Federal, State, or local court;

3. [W]hen a plea of guilty or nolo contendere by the
individual or entity has been accepted by a Federal, State, or
local court; or

4. [W]hen the individual or entity has entered into
participation in a first offender, deferred adjudication, or
other arrangement or program where judgment of conviction
has been withheld.

Act § 1128(i)(1)-(4) (42 U.S.C. § 1320a-7(i)(1)-(4)).

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a)(1) of the Act shall be for a minimum period of five years. The exclusion is
effective 20 days from the date of the notice of exclusion. 42 C.F.R. § 1001.2002(b).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis of the exclusion. 42 C.F.R. § 1001.2007(c) and
(d). Petitioner bears the burden of proof and persuasion on any affirmative defenses and
the I.G. bears the burden on all other issues. 42 C.F.R. § 1005.15(c).
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold followed by a statement of the pertinent facts
and my analysis.

1. There is a basis for Petitioner’s exclusion pursuant to section
1128(a)(1) of the Act.

Exclusion from participation in Medicare, Medicaid, and all federal health care programs
is required by section 1128(a)(1) of the Act when: (1) an individual has been convicted
of a criminal offense; and (2) the conviction was related to the delivery of an item or
service under Medicare or Medicaid.

a. Petitioner was convicted of a criminal offense.

Petitioner does not dispute that she was convicted of a criminal offense. Request for
Hearing (RFH); P. Brief. The record reflects that Petitioner pled guilty in the Court of
Common Pleas, Franklin County, Ohio, to the offense of theft by deception. LG. Ex. 2,
at 1. The court accepted Petitioner’s guilty plea and sentenced her to pay restitution to
the Ohio Attorney General’s Medicaid Fraud Unit in the amount of $2712. I.G. Ex. 2.
These facts satisfy the definition of a “conviction” under section 1128(i)(2) and (3) of the
Act.

b. Petitioner’s conviction is related to the delivery of an item or
service under Medicaid.

Petitioner does not dispute that her conviction is related to the delivery of an item or
service under the Medicaid program. Petitioner provides a description of the facts
underlying her conviction. She states,

At the time of the within offense I had been involved in the
health care for six years and maintained an impeccable
record. I was employed with Healthcare Depo when this
incident occurred. In the course of my employment, my
assignment was for four hours per day, three days per, caring
for a disabled child. During this assignment there were time
times (sic) when the child’s mother would have me leave
early if there was nothing else to be done. Unfortunately the
time I was not there was billed, in that I submitted time pre-

filled out time sheets to my employer and I was paid for the
full time. My intent was not to do something wrong but I
used bad Judgment and accept complete responsibility for my
actions.

RFH. The record shows that Petitioner’s conviction was for falsifying timesheets
regarding services provided to a child under the Ohio Medicaid program, as reflected by
the court’s ordering restitution to the Ohio Medicaid Fraud Unit. I.G. Ex. 2, at 1; RFH.
False billing of Medicare or Medicaid has long been considered program related and a
conviction for such conduct has been found to be a basis for exclusion by ALJs and
appellate panels of the Departmental Appeals Board. Wendi Mueller, DAB CR1478
(2006); Mary Jo Izzo, DAB CR1136 (2004); Jack W. Greene, DAB No. 1078 (1989),
aff'd sub nom Greene v. Sullivan, 731 F. Supp. 835 (E.D. Tenn. 1990). I also conclude
that there is the required nexus between the conduct for which Petitioner was convicted
and the delivery of an item or service under Medicaid and there is a basis for exclusion
pursuant to section 1128(a)(1) of the Act.

2. Exclusion for five years is not unreasonable as a matter of law.

Petitioner argues in mitigation of her exclusion that this is her only conviction; that her
probation was terminated early and that the court will consider expunging her record; that
she has admitted responsibility and paid her debt to society; that she has repented and
appeals for redemption; and that a five-year exclusion is too harsh, devastating to her
amily, and destructive to her vocation. P. Br. at 1-3.

I am unable to consider Petitioner’s arguments. The I.G. is required to impose the
mandatory minimum five-year period of exclusion from Medicare, Medicaid, and all
ederal health care programs under the circumstances of this case, and I do not have the
authority to alter that period of exclusion. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(a).

II. Conclusion

For the foregoing reasons, Petitioner is excluded from participation in Medicare,
Medicaid, and all federal health care programs for five years pursuant to section
1128(a)(1) of the Act, effective May 20, 2009.

/s/
Keith W. Sickendick
Administrative Law Judge
